OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 23 August 2022 has been entered.

Examiner’s Note
It is noted that all references hereinafter to Applicant’s specification are to the specification filed 10 October 2018.

Response to Amendment
The Amendment filed 23 August 2022 has been entered. Claims 13, 19, and 23 have been canceled, and new claims 28-33 have been added. As such, claims 1, 4-8, 16-18, 21, and 24-33 are pending/under consideration and have been examined on the merits. 
The amendments to the claims have overcome all of the objections to claims 1, 17, and 21 previously set forth in the Final Office Action dated 23 May 2022 (hereinafter “Final Office Action”). The aforesaid claim objections have been withdrawn, and the Examiner thanks Applicant for correcting the issues.
The amendments to the claims have also overcome each and every rejection under 35 U.S.C. 112(b) previously set forth in the Final Office Action. The 112(b) rejections have been withdrawn, and the Examiner thanks Applicant for correcting the issues.
In view of (i) Applicant’s positions presented on p. 9-10 of the Remarks filed 23 August 2022, as well as (ii) the art discovered during the most-recently conducted search, the rejections of the claims under 35 U.S.C. 103 as unpatentable over Kobayashi (as well as rejections dependent thereupon) previously set forth in the Final Office Action, have been withdrawn (see paras. 41, 42, and 71 of the Final Office Action for identification of withdrawn rejections). It is noted that Applicant’s corresponding Remarks are addressed in full hereinafter. 
However, it is noted that new grounds of rejection are presented herein, necessitated by the amendments to the claims and made in view of (i) newly cited prior art discovered during the most recently conducted search, as well as (ii) a new interpretation of previously cited prior art to Kobayashi.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 8, 16, 25, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naik et al. (US 2003/0112311; “Naik”) (newly cited).
Regarding claim 1, Naik discloses a paper substrate/layer having an ink-receptive composition coated thereon, the composition comprising (a) filler; (b) a binder polymer that is, inter alia, a poly(meth)acryl (inclusive of/names poly(meth)acrylate); (c) a cationic polymer that is, inter alia, a urea-formaldehyde resin; and (d) an adhesion promoter that is an organofunctional silane in accordance with those encompassed by the limitations of claim 1, such as γ-aminopropyltrimethoxysilane [Abstract; 0006, 0017, 0018, 0021, 0024-0026, 0044, 0045, 0053-0055, 0057, 0059, 0073, 0074, 0077, 0078]. The coating composition may be water or (other organic) solvent based, including up to about 90 wt.% thereof [0104]; and may be coated via conventional coating techniques directly onto the paper substrate [0105, 0107-0109, 0115, 0116]. 
Further, the coated paper substrate set forth above may be further laminated to other paper substrate(s)/layer(s), including those which are uncoated or coated (with adhesive or primer layers), thereby forming multilayer constructions (i.e., laminates) [0109-0117, 0119, 0120]. 
Given that the coating composition of Naik set forth above (i) may be (predominantly by weight) water/organic solvent based, includes all of the claimed components, and is coated via conventional techniques onto the paper substrate, all of which are substantially identical to the claimed and disclosed invention; and (ii) is intended to retain ink on the underlying paper substrate, i.e., functions as an ink-retaining layer (of which may be over-laminated/coated), it stands to reason that the paper substrate would have been at least partially or fully impregnated by the coating composition, absent factually-supported objective evidence to the contrary (see MPEP 2112(V); 2112.01(I), (II); 2145). 
The coating composition of Naik set forth above reads on all of the limitations of the support material of claim 1 – please see MPEP 2131.02(II), which states that when a species is clearly named (in the prior art), the species claim is anticipated no matter how many other species are additionally named. The paper substrate reads on the claimed paper layer; the coating composition and components thereof read on the claimed modified resin and corresponding formaldehyde, polymer, and silane-containing compound components; and the additional paper layer of the multilayer laminate construction which is not coated/impregnated, or coated/impregnated with an alternative material as set forth/cited above, reads on the claimed at least one paper layer not impregnated with the modified resin. 
Regarding claim 4, as set forth above in the grounds of rejection of claim 1, the (c) cationic polymer is a urea-formaldehyde resin [0053-0055, 0057].
Regarding claim 5, as set forth above in the grounds of rejection of claim 1, the binder polymer is a poly(meth)acrylate [0024-0026, 0043-0045].
Regarding claim 8, as set forth above in the grounds of rejection of claim 1, the coating composition includes (a) filler [0017-0022], of which reads on the claimed “fillers” and/or “additives”.
Regarding claim 16, as set forth above in the grounds of rejection of claim 1, Naik names organofunctional silanes suitable for use as the adhesion promoter, inclusive of γ-aminopropyltrimethoxysilane [0078], i.e., where a=1. See also [0077] of Naik, where general formula (III) indicates that a=1 in accordance with the formula recited in claim 1. 
Regarding claim 25, Naik discloses that the multilayer laminates (inclusive of at least one paper layer with has been coated with the coating composition, and at least one an additional paper layer uncoated with the coating or coated with an alternative primer/polymeric material) [0109, 0111, 0115, 0116, 0119], may be adhered to a (e.g.) release liner via an intervening adhesive/tie layer [0113]. The aforesaid release liner (or in combination with the adhesive/tie layer) reads on the claimed support sheet, and the overall laminate inclusive of said liner reads on the claimed sheet.
Regarding claim 28, in view of the grounds of rejection of claim 1 set forth above, it is noted that Naik discloses that the coating composition forms a layer having a defined thickness on the paper substrate [0115, 0117, 0119], of which reads on the claimed resin layer. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Naik as applied to claim 1 above in the rejection under 35 U.S.C. 102(a)(1).
Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Naik as applied to claims 1 and 25 above in the rejection under 35 U.S.C. 102(a)(1).
Andrew Jacobs, “What is Kraft Paper and What Makes it So Popular”, JAM® Paper and Envelope, 09 Sept. 2013, https://www.jampaper.com/blog/what-is-kraft-paper/, (hereinafter “Jacobs”; newly cited; copy provided herewith) is relied upon as evidence for the basis of the rejection of claim 26.
Regarding claims 6 and 18, in view of the grounds of rejection of claim 1 under 35 U.S.C. 102(a)(1) above, Naik discloses that by weight of solids, the (b) binder is present in the coating composition in an amount of from about 40 to about 90 wt.% [0025], and the (c) cationic polymer is present in an amount generally from about 0.001 to about 20 wt.% [0059]. Through simple calculation based upon 100 mass parts total of the solids of the coating, the amount of cationic polymer (formaldehyde) relative to the total of cationic polymer and binder (poly(meth)acrylate) ranges from 0.001 to 33.3 wt.%. The aforesaid range overlaps with the lower end of-, and thereby renders prima facie obvious the claimed ratios which implicitly define the amount of formaldehyde to the total amount of formaldehyde and polymer of 20-80 wt.% (claim 6) and 30-70 wt.% (claim 18), respectively (see MPEP 2144.05(I)). 
Regarding claim 7, in view of the grounds of rejection of claim 1 under 35 U.S.C. 102(a)(1) above, Naik explicitly discloses (and thereby renders prima facie obvious to one of ordinary skill in the art) that both sides of the laminate (i.e., paper substrates/layers which define the opposite outermost surfaces; said laminate inclusive of at least one paper layer which is not coated with the coating composition or may be coated with another adhesive/tie/polymeric material), may be coated with the coating composition; wherein the laminate may include multiple paper layers and intervening adhesive/tie layers (if desired), the aforesaid multiple paper/tie layers disposed between said opposite/outermost paper surfaces [0111, 0115, 0116, 0119, 0120]. In view of the rationale set forth above in the rejection of claim 1, it stands to reason, in the absence of factually-supported objective evidence to the contrary, and/or it would have been obvious to one of ordinary skill in the art, that the paper layers which define the opposite/outermost surfaces of the laminate and which would have been coated with the coating composition, would both have been impregnated at least to some degree by the coating composition (see MPEP 2112(V); 2112.01(I), (II); 2145).
Regarding claim 26, in view of the grounds of rejection of claim 25 under 35 U.S.C. 102(a)(1) above, it is noted that Applicant’s specification does not explicitly define “wood-based” nor “wood-based material”. As such, the broadest reasonable interpretation of “wood-based” in view of the specification (i.e., absence of an explicit definition) is a material which includes or is formed from (e.g., as a base material) wood or wood-based pulp/fibers/chips/particles/other forms thereof. 
In view of the foregoing, it is noted that Naik explicitly teaches/names that a suitable material for use as said release liner (see grounds of rejection of claim 25 above) is kraft paper [0150, 0154], of which is a wood-based as evidenced by Jacobs at [pp. 1-2], as well as commonly recognized by one of ordinary skill in the art. In view of the foregoing, it would have been prima facie obvious to have utilized kraft paper as the release liner (see MPEP 2144.07 – obvious to have selected a known material for its intended use), of which reads on the claimed support sheet being a wood-based material recited in claim 26.
Regarding claim 27, in an alternative interpretation to that which is set forth above in the grounds of rejection of claim 26, the release liner and (intervening) adhesive/tie layer disposed thereon, disclosed by Naik and set forth above in the grounds of rejection of claim 25, reads on the claimed “composite material” recited in claim 26, i.e., in addition to or the alternative of a “wood-based material”. Composite material is not defined by the specification, such that the broadest reasonable interpretation thereof encompasses two-layer materials, i.e., the release liner and adhesive/tie layer disposed thereon of the laminate of Naik. 
Further, “wood-plastic composite” sheet recited in claim 27 is also not defined in the specification, such that the broadest reasonable interpretation thereof is that the wood-plastic composite may be a wood(-based)-plastic composite, e.g., wherein “wood” is read on by a wood-based material such as kraft paper. Simply put, the broadest reasonable interpretation of the claimed composite material (claim 26) being a wood-plastic composite sheet (claim 27), in view of the specification (i.e., lack of definitions), is such that it encompasses the (wood-based) kraft paper coated with the adhesive/tie layer as disclosed by Naik.

 Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Naik as applied to claim 1 above in the rejection under 35 U.S.C. 102(a)(1), further in view of Kobayashi et al. (JP 2009-233958; “Kobayashi”; prev. cited; copy and translation relied upon prev. provided). 
Regarding claim 17, Naik discloses the laminate set forth above in the rejection of claim 1 under 35 U.S.C. 102(a)(1).
Naik is silent regarding the paper substrate/layer (which is coated with and thus partially or completely impregnated with the coating composition) being selected from an overlay, kraft, or decorative paper. That is, Naik does not name the aforesaid species of paper.
Kobayashi discloses the decorative sheet material as set forth in paras. 43-47 of the Final Office Action (incorporated herein by reference). Kobayashi teaches that paper materials which are suitable for and capable of being coated with poly(meth)acrylate-based, water-borne coating compositions (inclusive of silane coupling agents) include kraft paper, thin paper, high-quality paper, linter paper, baryta paper, Japanese paper, and the like [p. 2, para. 3]. 
Naik and Kobayashi are both directed to paper-based substrates which are provided with coatings prior to addition of overlying printing layers thereon [see p. 2, para. 2 of Kobayashi]. 
Given that Naik does not limit the paper substrate, stating that in addition to paper, cardboard and corrugated board may be utilized [0109], as well as any cellulose-based substrate [0111], it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized any of the paper substrates taught by Kobayashi as the paper (species) of the substrate of Naik, including kraft paper or high-quality paper (or any desired paper), as the selection of a known material for its intended use has been held prima facie obvious (see MPEP 2144.07); and/or because the aforesaid paper(s) would have been recognized as suitable/functional equivalents to general paper for use in the decorative/printable substrates, where an express suggestion to substitute one functionally equivalent component for another is not necessary to render such substitution obvious (see MPEP 2144.06(II)). 
Per the aforesaid modification, the paper substrate of the laminate of Naik would have been formed from (e.g.) kraft paper, or a high-quality paper such as Japanese or baryta paper, the latter of which read on the claimed decorative and/or overlay papers recited in claim 17, given that neither of decorative paper nor overlay paper is explicitly defined in the specification, and further given that Kobayashi indicates that the aforesaid papers are suitable for use as disposed over boards or wood-based boards/composites (i.e., as “overlay” papers) to form decorative articles; kraft paper reads on the corresponding claimed species. As such, the laminate of modified Naik reads on all of the limitations of claim 17.

Claims 24 and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Naik as applied to claim 1 above in the rejection under 35 U.S.C. 102(a)(1), further in view of Kobayashi; Ilzuka et al. (US 2007/0231583; “Ilzuka”) (newly cited); and Leifert et al. (US 2016/0009114; “Leiftert”) (newly cited). 
Regarding claims 24 and 29-33, in view of the grounds of rejection of claim 1 above, and as set forth in the grounds of rejection of claim 7 above, both sides of the laminate of Naik (i.e., paper substrates/layers which define the opposite outermost surfaces; said laminate inclusive of at least one paper layer which is not coated with the coating composition or may be coated with another adhesive/tie/polymeric material) may be coated with the coating composition; wherein the laminate may include multiple paper layers and intervening adhesive/tie layers (if desired), the aforesaid multiple paper/tie layers disposed between said opposite/outermost paper surfaces. 
Naik states throughout that the laminate(s) is intended for outdoor use and the rigorous demands thereof, and must be capable of exhibiting other properties including durability, abrasion resistance, and waterfastness (i.e., resistance of dyed/printed articles to water) [Abstract; 0006, 0105, 0107]; as well states that the print (which is printed on the ink-receptive coating composition layer) exhibits superior liquid resistance [0006], i.e., the coating composition imparts liquid resistance to the surface upon which it is coated.
In addition to the disclosure/teachings of Kobayashi set forth/cited above in the grounds of rejection of claim 17 (i.e., disclosing kraft/decorative papers and implicitly disclosing overlay papers as suitable for use in the laminate(s)), Kobayashi teaches that the coating compositions impart moisture-proof properties to the laminate, thereby protecting underlying layers from water damage such as warpage and swelling [p. 1, paras. 1 and 2; p. 2, para. 2; p. 3, para. 5].
Leifert, directed to decorative/construction laminates which may include wood-based substrates, teaches that typically, transparent papers may be utilized as underlay and overlay layers in paper/wood-based laminates/boards, where the use thereof as additional layers provides protection and/or adhesive properties to the laminate; teaches that multiple kraft paper layers which have been impregnated with resin are commonly utilized in producing the aforesaid types of laminates; and teaches that the base paper layer (of which receives printing ink) is impregnated with a resin such as a melamine resin and/or cationic polyacrylates. [Abstract; 0002, 0013, 0026-0028, 0040].
Ilzuka, directed to decorative/board-based laminates for constructional materials which are to receive printing, teaches that multiple kraft paper layers impregnated with resin can be added to the laminate in order to improve interlayer strength or to prevent scuffing of the laminate; and also teaches that parchment paper (i.e., transparent paper in accordance with the specification at [p. 17, ln 24-25]) may be utilized alongside cardboard, linter paper, coated paper, Japanese paper, glassine paper, and other papers as paper base materials or additional layers [Abstract; 0001, 0002, 0102, 0120, 0125, 0148, 0254].
Naik, Kobayashi, Leifert, and Ilzuka are all directed to paper-based laminates which are printed on, include multiple paper layers which may be resin impregnated, and are suitable for use in forming cellulose/wood-based laminates requiring waterproofness and durability, among other properties associated with outdoor/constructional use and the retention of ink. 
Given that Naik explicitly discloses that multiple paper layers may be present in the laminate construction, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized multiple overlay/underlay/decorative, kraft, and/or transparent/parchment papers in the laminate construction, and to have impregnated or not impregnated any of the aforesaid layers with the coating composition (disclosed by Naik), in order to increase the thickness, interlayer strength, and/or interlayer adhesion of the laminate; in order to further protect the laminate and/or increase the scuff/abrasion resistance thereof; and to further increase (or decrease depending on the intended end-use) the waterproofness of the layers/laminate and thereby aid in preventing swelling/warpage and/or preventing ink bleeding, as taught by the combination of the prior art references cited above; where one of ordinary skill in the art would have recognized prior to the effective filing date of the invention that all of transparent/parchment paper, kraft paper, and decorative/overlay/underlay paper are suitable for use in forming multilayer constructional/printed-on laminates (that are cellulose/wood-based) and capable of being resin-impregnated by melamine-based resins for the purpose of receiving ink or waterproofing (see MPEP 2144.07). It also would have been well-within the ambit of one of ordinary skill in the art, based on the combination of the aforesaid teachings, to have selected which materials are impregnated with the resin (e.g., depending on proximity to printing surface or surface intended/prepared for contact with water, versus that which may be attached to the release liner disclosed by Naik; e.g., overlays, decorative layers, kraft paper layers) and which materials are not impregnated with the resin (e.g., transparent overlays, backings, sized/pre-coated structural/support layers, decorative layers).
Per the aforesaid modifications, and given that Applicant’s specification does not disclose any criticality with respect to the laminate arrangements and which layers are and are not impregnated (i.e., the specification merely lists a plethora of example layer arrangements, of which are represented in the instant claims), the laminate of Naik (as modified) would have encompassed and/or rendered obvious the laminate arrangements defined by claims 24 and 29-33 (inclusive of all of the features of the laminate of Naik set forth above in the grounds of rejection of claim 1). 
In support of the foregoing grounds of rejection, Applicant is additionally directed to MPEP 2144.04(I), which states that matters relating to ornamentation only (which have no mechanical function) cannot be relied upon to patentably distinguish the claimed invention from the prior art; and MPEP 2144.04(VI)(B), which states the mere duplication of parts (e.g., in the instant case, impregnated or non-impregnated overlay, decorative, transparent, or kraft paper layers) has no patentable significance unless a new and unexpected result is produced. In the absence of an unexpected result or factually-supported evidence of criticality with respect to the laminate arrangements claimed, and in view of the foregoing rationale and supporting MPEP sections, the aforesaid laminate layer inclusions would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi.
Melamine-formaldehyde Resins, Polymer Properties Database, https://web.archive.org/web/20160425163539/http://polymerdatabase.com/polymer%20classes/MelamineFormaldehyde%20type.html, 2015 (hereinafter “Polymer Properties Database”; prev. cited; copy prev. provided) is relied upon as evidence for the basis of the rejection. 
Regarding claim 21, Kobayashi discloses a decorative sheet material which comprises a base paper layer and a moisture-proof coating layer coated on the paper layer [pp. 1, para. 7; pp. 2, para. 2]. The paper layer, of which may or may-not be resin impregnated may be, inter alia, general paper or kraft paper [pp. 2, para. 3]. The moisture-proof coating layer (hereinafter “coating” or “coating layer”) is formed from a synthetic rubber, a synthetic resin, or a combination thereof [pp. 2, para. 5; pp. 3, para. 3; pp. 4, para. 5]. The synthetic resins suitable for use (see MPEP 2131.02(II); 2144.07) include, inter alia, melamine resin and poly(meth)acrylate resin [pp. 3, para. 3], where “melamine resin” is recognized as a common name for melamine-formaldehyde resin, as evidenced by the Polymer Properties Database [pp. 1, para. 1].
The coating layer also includes a silane coupling agent that is, inter alia, γ-glycidyloxypropyltrimethoxysilane or methyltriethoxysilane [pp. 4, para. 3 and 4], both of which are within the bounds of the formula recited in claim 21; and further, where methyltriethoxysilane is disclosed in Applicant’s specification as a preferred silane compound (within the bounds of the claimed general formula) [pp. 11, ln. 29-32]. The coating layer, of which may be water-based, is coated on the paper layer and subsequently dried [pp. 4, para. 6; pp. 5, para. 1 and 2].
The decorative sheet material also comprises a substrate laminated to the coated base paper (i.e., the uncoated “back surface” thereof), of which is, inter alia, a wood-based board, such as particleboard, medium density fiberboard (MDF), or plywood [pp. 9, paras. 4-6]; and further, that an adhesive layer is disposed between the wood-based board (substrate) and the paper layer of the decorative sheet to achieve the aforesaid lamination, wherein said adhesive layer is, inter alia, an isocyanate-based adhesive [pp. 10, para. 2]. The adhesive layer reads on the claimed basecoat and/or the at least one primer layer comprising an isocyanate-based compound (provided between the resin layer and at least one surface of the carrier board), given that no other limitations associated with either of the claimed primer layer or basecoat are recited.
Kobayashi is silent regarding the coating layer (i.e., the resin thereof) being formed from (i.e., including) both of the melamine-formaldehyde resin and the poly(meth)acrylate resin. 
However, given that both of the aforesaid resins are explicitly disclosed by Kobayashi (see MPEP 2131.02(II)) and thus recognized as (i) suitable for forming the moisture-proof coating layer (see MPEP 2144.07) by one of ordinary skill in the art, as well as (ii) functionally equivalent compounds for the aforesaid purpose, where the courts have held that it is prima facie obvious to combine equivalents known for the same purpose (see MPEP 2144.06(I)), it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined melamine-formaldehyde resin and poly(meth)acrylate resin as the (polymeric) synthetic resin included in the coating, where the idea of combining them flows logically from having been individually taught (again, see MPEP 2144.06(I); see also MPEP 2143(I)(E)). 
In view of the foregoing modification, the coating layer of Kobayashi (the resin thereof) would have been formed from the combination of melamine-formaldehyde resin, poly(meth)acrylate resin, and the silane coupling agent included therewith; and as set forth above, would have been coated on the base paper, wherein said base paper (the uncoated “back surface” thereof) would have been disposed on the wood-based carrier board via the intervening adhesive layer (e.g., isocyanate-based). The coating layer formed from the combination of the aforesaid components reads on the claimed resin layer and components thereof. The decorative sheet of Kobayashi, as modified, reads on all of the limitations of claim 21.

Response to Arguments
On p. 10 of the Remarks filed 23 August 2022, with respect to the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Kobayashi as previously set forth in the Final Office Action, Applicant asserts that the disclosure of Kobayashi at [p. 9, para. 6] can be construed such that “reinforced paper having strength” may not be interpreted as an individual reinforced paper layer (as previously interpreted by the Examiner), but rather, may be read as the “plastic board” which contains “paper powder and reinforced paper having strength”. As such, Applicant therefore asserts that Kobayashi does not fairly disclose all of the limitations of claim 1 as amended, that is, does not disclose another paper layer not impregnated with the modified resin and/or at least one transparent paper layer present in the laminate. 
The Examiner agrees that the disclosure of Kobayashi, based on the machine translation previously provided, can be interpreted in accordance with the Examiner’s interpretation, as well as in the alternative manner in accordance with Applicant’s interpretation. As such, in an effort to facilitate compact and expedient prosecution, the Examiner has withdrawn the grounds of rejection in view of Applicant’s position and the amendments to claim 1, further in view of the newly cited prior art to Naik and the grounds of rejection of claim 1 under 102(a)(1) presented herein. 

On pp. 10-11 of the Remarks, with respect to the rejection of claim 21 under 35 U.S.C. 103 as being unpatentable over Kobayashi as previously set forth in the Final Office Action, Applicant asserts that Kobayashi does not suggest a basecoat layer, let alone a primer layer comprising an isocyanate-based compound.
However, Applicant’s argument is moot, as the aforesaid grounds of rejection under 35 U.S.C. 103 (previously set forth) to which the argument is directed have been withdrawn in view of the new grounds of rejection set forth herein, of which rely on an alternative interpretation of the prior art reference to Kobayashi.
Based on the alternative interpretation, it is respectfully noted that Kobayashi explicitly discloses that an isocyanate-based adhesive layer may be disposed between the wood-based carrier board and the resin-coated paper layer (see citations in the grounds of rejection set forth above), wherein said isocyanate-based adhesive layer reads on the claimed primer layer comprising an isocyanate-based compound and/or the at least one basecoat layer. The disclosure of Kobayashi is in direct contradiction to Applicant’s assertion. For these reasons, Applicant’s argument is moot and/or not found persuasive.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description of the invention. It is made of record to facilitate compact and expedient prosecution, and consideration is respectfully suggested. 
US 2010/0087577 to Didavide et al. – [Abstract; 0001, 0004, 0031, 0040] teaches that decorative paper layers may be impregnated with melamine-based resin; teaches that laminates for flooring/furniture/constructional purposes are typically provided with the following layers (in sequential order)  transparent overlay paper layer / printed decorative paper layer / plurality of core paper layers serving as a substrate, wherein all of the layers are impregnated with a resin
US 2016/0051112 to Schade et al. – [Abstract; 0001, 0014-0016, 0019, 0020, 0053-0059, 0085, 0153-0156, 0171] discloses a coating composition for paper-based substrates which may be water-based and include melamine-formaldehyde resins and poly(meth)acrylate binders such as the Acronal® (BASF) product line; also teaches that the polymeric binder may be formed from monomeric components comprising silane monomers
US 2009/0272505 to Champ et al. – [Abstract; 0009, 0012-0015, 0030, 0034, 0045, 0073] teaches that the stiffness of essentially any paper substrate can be increased through impregnation/coating with a resin which includes the combination of a formaldehyde-adduct (e.g., melamine-formaldehyde) and an epoxy, urethane, or (meth)acrylate binder; also teaches that ammonium salts inclusive of alkoxylated silanes may be included in the coating as effective biocides
US 3,909,343 to Posselt – [Abstract; col. 1, ln. 63-68; col. 2, ln. 1-10] teaches that intervening sheets or papers may be disposed between any of the following layers arranged in the following order: transparent protective overlay / decorative printed paper / core paper 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782